Citation Nr: 0740647	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
arthritis, including rheumatism, of multiple joints.  

2.  Entitlement to service connection for prostate cancer, to 
include as a result of in-service exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1952 to 
March 1956, from June 1956 to June 1962, and from September 
1962 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  Specifically, in a March 2002 decision, the RO, in 
pertinent part, determined that new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for arthritis, including rheumatism, of multiple 
joints had not been received.  In an April 2002 decision, the 
RO, in relevant part, denied service connection for prostate 
cancer, to include as a result of in-service exposure to 
ionizing radiation.  

A hearing was conducted before the undersigned Acting 
Veterans Law Judge sitting at the St. Petersburg RO in August 
2007.  At that time, it was mistakenly indicated, in 
pertinent part, that the arthritis service connection claim 
was being addressed on the merits (entitlement to service 
connection for arthritis, including rheumatism, of multiple 
joints), instead of on a reopening basis.  Because this claim 
was previously and finally denied by way of an April 1987 
rating decision, the issue presently before the Board is one 
for reopening.  Accordingly, the issue has been re-
characterized as whether new and material evidence has been 
received to reopen a previously denied claim for service 
connection for arthritis, including rheumatism, of multiple 
joints.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

A VCAA notice letter furnished to the veteran in July 2004 in 
the present case includes a reference to his 
arthritis/rheumatism claim, but does not, as is necessary 
with new and material evidence claims, describe the type of 
evidence necessary to substantiate the required element(s) of 
service connection that were found insufficient in the 
previous denial.  A remand, therefore, is necessary to 
provide the veteran with proper VCAA notice with respect to 
the new and material issue on appeal.  See Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) ( any VCAA 
notice error is presumed prejudicial and it is VA's burden to 
rebut this presumption).  

Also pursuant to the VCAA, receipt of a complete or 
substantially complete application for benefits requires VA 
to make reasonable efforts to help the claimant obtain 
evidence necessary to substantiate the claim.  This duty to 
assist includes the duty to obtain relevant records.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007).  

In the current appeal, the veteran contends that he developed 
arthritis, or rheumatism, of multiple joints as a result of 
having been exposed to cold weather when he served aboard the 
U.S.S. Whiteside between 1952 and 1953 and provided supplies 
in the region of Korea.  See, e.g., August 2007 hearing 
transcript (T.) at 2-12.  He also maintains that he was 
actually outside on deck of that ship during Operation Wigwam 
(rather than inside the vessel behind locked hatches) and, as 
such, was exposed to radiation which led to his prostate 
cancer.  According to the veteran's recent testimony, he was 
wearing his dosimeter at that time.  T. at 16-20, 22-25, 34-
35.  

Significantly, however, service personnel records which could 
potentially verify the veteran's service aboard the U.S.S. 
Whiteside between 1952 and 1953 in the region of Korea, and 
provide additional information with respect to any possible 
radiation exposure (including by way of dosimeter readings), 
are not of record.  On remand, therefore, an attempt must be 
made to procure, and to associate with the claims folder, 
copies of all available service personnel records.  

Also at the August 2007 Travel Board hearing, the veteran 
testified that he currently receives treatment for his 
rheumatoid arthritis and his prostate at the Daytona Beach VA 
Outpatient Clinic OPC.  T. at 13-14, 21-22.  The most recent 
records of treatment from this medical facility that are 
included in the claims folder are dated in January 2006.  On 
remand, therefore, an effort must be made to obtain pertinent 
treatment records from the Daytona Beach VA OPC from January 
2006 to the present.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  The AOJ should issue a VCAA 
notification letter to the veteran with 
regard to the issue of whether new and 
material evidence has been received 
sufficient to reopen a previously 
denied claim for service connection for 
arthritis, including rheumatism, of 
multiple joints.  The letter should 
include a discussion of the basis of 
the prior final denial of service 
connection for this disability in April 
1987, in accordance with the 
requirements of Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.  The AOJ should obtain, and 
associate with the claims folder, all 
available service personnel records.  
Of particular interest are the service 
personnel records which indicate the 
name and location of the Navy ship upon 
which the veteran served between 1952 
and 1953, as well as provide additional 
information with respect to any 
possible radiation exposure (including 
by way of dosimeter readings).  

3.  The AOJ should obtain records of 
treatment received for rheumatoid 
arthritis and the veteran's prostate at 
the Daytona Beach VA OPC from January 
2006 to the present.  Copies of all 
such available reports should be 
associated with the veteran's claims 
folder.  

4.  Following the completion of the 
above, the AOJ should re-adjudicate the 
issues on appeal.  If the decision 
remains in any way adverse to the 
veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include the applicable 
laws and regulations considered 
pertinent to the issues on appeal, as 
well as a summary of the evidence of 
record.  An appropriate period of time 
should be allowed for response.  

An appellant has the right to submit additional evidence and 
argument on matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


